IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-40274
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DAVID GARCIA-BALBOA,

                                          Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-98-CR-547-1
                        --------------------

                          November 11, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for David Garcia-Balboa (“Garcia”)

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).      Garcia has

received a copy of the motion and brief but has not filed a

response.   Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue.      Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See 5TH

CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.